ADKINS Justice.
The Fourth District Court of Appeal certified to this Court the following question:
If the state has the burden to prove beyond a reasonable doubt that a defendant was sane at the time of the offense when the defense of insanity has been raised, is the giving of the present insanity instruction, as set forth in standard jury instruction 3.04(b), along with the general reasonable doubt instruction sufficient, notwithstanding the defendant having specifically requested the court to instruct the jury that the state must prove beyond a reasonable doubt that the defendant was sane at the time of the offense?
*130Reese v. State, 452 So.2d 1079 (Fla. 4th DCA 1984). We have answered this question in Yohn v. State, 476 So.2d 123 (Fla.1985). Therefore, on its authority, we quash the decision of the Fourth District Court of Appeal in this case and remand with instructions to further remand to the trial court for new trial.
It is so ordered.
BOYD, C.J., and McDONALD and SHAW, JJ., concur.
ALDERMAN, J., dissents with an opinion, in which EHRLICH, J., concurs.
OVERTON, J., dissents.